IN THE SUPREME COURT OF NORTH CAROLINA

                                        2022-NCSC-45

                                           No. 26A21

                                       Filed 6 May 2022

     CHARLES BLUE

                   v.
     THAKURDEO MICHAEL BHIRO, P.A., DIXIE LEE BHIRO, P.A., and LAUREL
     HILL MEDICAL CLINIC, P.C.


           Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 275 N.C. App. 1, 853 S.E.2d 258 (2020), reversing and

     remanding an order granting defendants’ motion to dismiss plaintiff’s complaint

     entered on 10 December 2019 by Judge Gale M. Adams in Superior Court, Scotland

     County. Heard in the Supreme Court on 23 March 2022.


           Ward and Smith, P.A., by Christopher S. Edwards and Alex C. Dale, for
           plaintiff-appellee.

           Batten Lee, PLLC, by Gary Adam Moyers and Gloria T. Becker, for
           defendant-appellants.


           NEWBY, Chief Justice.

¶1         In this case we determine whether the trial court was required to convert a

     motion to dismiss under N.C. R. Civ. P. 12(b)(6) to a motion for summary judgment

     under Rule 56. A motion to dismiss under Rule 12(b)(6) asserts that the complaint,

     even when the allegations are taken as true, fails to state a claim upon which relief

     can be granted. If, however, a trial court considers matters outside the pleading, then
                                         BLUE V. BHIRO

                                          2022-NCSC-45

                                       Opinion of the Court



     it must convert the motion to a motion for summary judgment. Here the trial court

     did not consider matters outside the pleading and thus was not required to convert

     the motion. Therefore, we reverse the decision of the Court of Appeals and remand to

     the Court of Appeals for consideration of plaintiff’s remaining arguments.

¶2          Because this case arises from a motion to dismiss under Rule 12(b)(6), we take

     the following allegations from the complaint as true. Defendants Thakurdeo Michael

     Bhiro and Dixie Lee Bhiro were physician assistants licensed to practice in North

     Carolina and were employed by defendant Laurel Hill Medical Clinic, P.C. (the

     Clinic). The Clinic “is a family practice located in Laurel Hill, North Carolina . . .

     comprised of family medicine practitioners who provide comprehensive care to

     patients of all ages.”

¶3          The Bhiros were plaintiff’s primary care providers. The Bhiros treated plaintiff

     “for a variety [of] ailments” and provided “routine physical examinations,

     medic[ation] management, and preventative medicine.” On 24 January 2012, Mr.

     Bhiro ordered a prostate specific antigen (PSA) test to screen plaintiff for prostate

     cancer. Generally, a PSA test result of 4 nanograms per milliliter of blood “is

     considered abnormally high for most men and may indicate the need for further

     evaluation with a prostate biopsy.” The results from this test, which were provided to

     the Bhiros, indicated that plaintiff’s PSA level was 87.9 nanograms per milliliter,

     significantly higher than the normal range. Though the Bhiros continued to treat
                                         BLUE V. BHIRO

                                          2022-NCSC-45

                                       Opinion of the Court



     plaintiff for other issues, they never “provided any follow up care or referrals as a

     result of the elevated PSA test result.” The results from another PSA test performed

     six years later on 22 March 2018 indicated that plaintiff’s PSA level was 1,763

     nanograms per milliliter. Plaintiff was diagnosed with metastatic prostate cancer

     soon thereafter. The Bhiros “continued as [p]laintiff’s primary medical care providers

     until January, 2019.” Plaintiff filed his complaint on 17 June 2019, contending that

     the Bhiros were negligent by failing to provide follow-up care after learning the

     results of the 24 January 2012 PSA test and failing to diagnose plaintiff with prostate

     cancer. Moreover, plaintiff alleged that the Clinic was vicariously liable for the

     Bhiros’ negligence.

¶4         All defendants jointly filed a motion to dismiss plaintiff’s complaint under Rule

     12(b)(6), arguing that plaintiff’s action was barred by the three-year statute of

     limitations and the four-year statute of repose in N.C.G.S. § 1-15(c). In response,

     plaintiff contended that his complaint was timely filed in 2019 despite his delay

     because the Bhiros continuously treated him since the allegedly negligent act

     occurred in 2012. Both defendants and plaintiff submitted memoranda of law in

     support of their positions. At the hearing on defendants’ motion on 12 November

     2019, defendants’ counsel argued that “when a motion to dismiss is brought, we must

     look at the four corners of the complaint.” Plaintiff’s counsel agreed, focusing on the

     allegations in the complaint throughout his argument. At the end of the hearing,
                                          BLUE V. BHIRO

                                           2022-NCSC-45

                                        Opinion of the Court



     plaintiff’s counsel made an oral motion for leave to amend the complaint, stating that

     “if Your Honor does not believe I included enough factual information in the

     complaint, we’d request leave to amend the complaint.” On 10 December 2019, the

     trial court entered an order granting defendants’ Rule 12(b)(6) motion and implicitly

     denying plaintiff’s motion for leave to amend the complaint, stating in part that:

                  The [c]ourt, having heard arguments of parties and counsel
                  for the parties and having reviewed the court file,
                  pleading[ ], and memorand[a] of law submitted by both
                  parties, . . . finds that Plaintiff failed to state a claim upon
                  which relief can be granted and the Defendants’ Motion to
                  Dismiss should be allowed pursuant to N.C. R. Civ. P.
                  12(b)(6).

     Thus, the trial court dismissed plaintiff’s claims with prejudice. Plaintiff appealed.

¶5         At the Court of Appeals, plaintiff argued that the trial court (1) converted the

     Rule 12(b)(6) motion to a Rule 56 motion and thus erred by not giving the parties

     sufficient opportunity for discovery and to present evidence; (2) erred by granting the

     Rule 12(b)(6) motion, assuming it was not converted; and (3) erred by denying his oral

     motion for leave to amend the complaint. Blue v. Bhiro, 275 N.C. App. 1, 3, 6–7, 853

     S.E.2d 258, 260, 262 (2020). A divided panel of the Court of Appeals agreed with

     plaintiff that the trial court converted the motion to dismiss to one for summary

     judgment and should have provided additional time for discovery and the

     presentation of evidence. Id. at 2, 853 S.E.2d at 259–60.
                                          BLUE V. BHIRO

                                           2022-NCSC-45

                                         Opinion of the Court



¶6         The Court of Appeals began its analysis by “determin[ing] whether the trial

     court reviewed the [c]omplaint under Rule 12(b)(6) . . . or the pleadings and facts

     outside the pleadings under Rule 56.” Id. at 3, 853 S.E.2d at 260–61 (emphasis

     omitted). To determine whether the motion was converted, the Court of Appeals

     looked to whether the trial court “consider[ed] . . . matters outside the pleading[ ].”

     Id., 853 S.E.2d at 261. The Court of Appeals acknowledged that “memoranda of law

     and arguments of counsel are generally ‘not considered matters outside the

     pleading[ ].’ ” Id. at 5, 853 S.E.2d at 261 (quoting Privette v. Univ. of N.C. at Chapel

     Hill, 96 N.C. App. 124, 132, 385 S.E.2d 185, 189 (1989)). The Court of Appeals,

     however, also noted an apparent exception, that “the consideration of memoranda of

     law and arguments of counsel can convert a Rule 12 motion into a Rule 56 motion if

     the memoranda or arguments ‘contain[ ] any factual matters not contained in the

     pleading[ ].’ ” Id., 853 S.E.2d at 262 (first alteration in original) (quoting Privette, 96

     N.C. App. at 132, 385 S.E.2d at 189). The Court of Appeals reasoned that the terms

     of the trial court’s order expressly indicated that the trial court considered the parties’

     memoranda and arguments of counsel, “both of which contained facts not alleged in

     the [c]omplaint.” Id. at 4, 853 S.E.2d at 261 (emphasis omitted). According to the

     Court of Appeals, the trial court did not expressly exclude those facts which were not

     alleged in the complaint. Id. at 6, 853 S.E.2d at 262. Thus, the Court of Appeals
                                         BLUE V. BHIRO

                                          2022-NCSC-45

                                        Opinion of the Court



     concluded that the trial court “considered matters beyond the pleading[ ]” and

     converted the Rule 12(b)(6) motion to a Rule 56 motion. Id.

¶7         The Court of Appeals then noted that when a Rule 12(b)(6) motion is converted

     to a Rule 56 motion, Rule 12(b) provides that “all parties shall be given reasonable

     opportunity to present all material made pertinent to such a motion by Rule 56.” Id.

     (quoting N.C.G.S. § 1A-1, Rule 12(b), (c) (2019)). Because the trial court did not give

     the parties such an opportunity, the Court of Appeals concluded that “it would be

     improper for [this court] to make a determination of the statute of limitations issue

     on the current evidence.” Id. For the same reason, the Court of Appeals declined to

     discuss plaintiff’s argument that the trial court erred by denying his motion for leave

     to amend the complaint. Id. at 6–7, 853 S.E.2d at 262. Thus, the Court of Appeals

     reversed the trial court’s order and remanded the case to the trial court to give the

     parties “a reasonable opportunity to gather and present evidence on a motion for

     summary judgment.” Id. at 7, 853 S.E.2d at 263.

¶8         The dissenting opinion at the Court of Appeals, however, would have affirmed

     the trial court’s order. Id. (Hampson, J., dissenting). The dissent argued that the trial

     court did not convert defendants’ motion to dismiss. Id. at 7–8, 853 S.E.2d at 263. The

     dissent noted that although the parties’ memoranda and arguments of counsel may

     have referenced “facts not alleged in the [c]omplaint, these were merely arguments

     of counsel.” Id. at 8, 853 S.E.2d at 263. The dissent noted that “[n]o evidentiary
                                           BLUE V. BHIRO

                                            2022-NCSC-45

                                          Opinion of the Court



       materials—discovery, exhibits, affidavits, or the like—were offered or submitted to

       the trial court.” Id. Thus, the dissent would have held that the trial court did not

       consider matters outside the pleading and did not convert the motion. Id.

¶9           Accordingly, the dissent also addressed plaintiff’s remaining arguments. Id. at

       8–11, 853 S.E.2d at 263–65. The dissent argued that the claim was barred by the

       statute of limitations or the statute of repose in N.C.G.S. § 1-15(c) and thus the trial

       court properly granted the motion to dismiss. Id. at 8–10, 853 S.E.2d at 263–65.

       Further, the dissent contended that the trial court did not err by denying plaintiff’s

       oral motion for leave to amend the complaint. Id. at 10–11, 853 S.E.2d at 265.

       Therefore, the dissent would have affirmed the trial court’s order. Id. at 11, 853

       S.E.2d at 265. Defendants appealed to this Court based upon the dissenting opinion

       at the Court of Appeals.

¶ 10         Defendants argue the Court of Appeals erred by holding that the trial court

       considered matters outside the pleading and thus converted the motion to dismiss to

       a motion for summary judgment. We agree.

¶ 11         Whether a Rule 12(b)(6) motion has been converted to a Rule 56 motion is a

       question of law subject to de novo review. See Eastway Wrecker Serv., Inc. v. City of

       Charlotte, 165 N.C. App. 639, 642, 599 S.E.2d 410, 412 (2004), aff’d per curiam, 360

       N.C. 167, 622 S.E.2d 495 (2005); see also Green v. Freeman, 367 N.C. 136, 141, 749

       S.E.2d 262, 267 (2013). A Rule 12(b)(6) motion focuses on the legal sufficiency of the
                                           BLUE V. BHIRO

                                            2022-NCSC-45

                                         Opinion of the Court



       allegations in the complaint. See Bridges v. Parrish, 366 N.C. 539, 541, 742 S.E.2d

       794, 796 (2013) (“We consider ‘whether the allegations of the complaint, if treated as

       true, are sufficient to state a claim upon which relief can be granted under some legal

       theory.’ ” (quoting Coley v. State, 360 N.C. 493, 494, 631 S.E.2d 121, 123 (2006))). As

       such, when considering a Rule 12(b)(6) motion, the trial court is limited to reviewing

       the allegations made in the complaint. See Kessing v. Nat’l Mortg. Corp., 278 N.C.

       523, 533, 180 S.E.2d 823, 829 (1971) (“[U]nder Rule[ ] 12(b)(6) . . . the motion is

       decided on the pleading[ ] alone . . . .”). Rule 12(b) addresses a trial court’s

       consideration of matters not included in the complaint, providing that

                    [i]f, on a motion asserting the defense numbered (6), to
                    dismiss for failure of the pleading to state a claim upon
                    which relief can be granted, matters outside the pleading
                    are presented to and not excluded by the court, the motion
                    shall be treated as one for summary judgment and disposed
                    of as provided in Rule 56.

       N.C.G.S. § 1A-1, Rule 12(b) (2021). Thus, “[a] Rule 12(b)(6) motion to dismiss . . . is

       indeed converted to a Rule 56 motion for summary judgment when matters outside

       the pleading[ ] are presented to and not excluded by the court.” Stanback v. Stanback,

       297 N.C. 181, 205, 254 S.E.2d 611, 627 (1979) (citing Kessing, 278 N.C. at 533, 180

       S.E.2d at 829).

¶ 12         The phrase “matters outside the pleading” refers to evidentiary materials used

       to establish facts. See Carlisle v. Keith, 169 N.C. App. 674, 689, 614 S.E.2d 542, 552

       (2005) (“While extraneous matter usually consists of affidavits or discovery
                                           BLUE V. BHIRO

                                            2022-NCSC-45

                                          Opinion of the Court



       documents, it may also consist of live testimony, stipulated facts, [or] documentary

       evidence in a court’s file.” (alteration in original) (emphasis omitted) (quoting G. Gray

       Wilson, 1 North Carolina Civil Procedure § 12-3, at 210–11 (2d ed. 1995))). Notably,

       “it is axiomatic that the arguments of counsel are not evidence.” State v. Collins, 345

       N.C. 170, 173, 478 S.E.2d 191, 193 (1996). Accordingly, “[m]emoranda of points and

       authorities as well as briefs and oral arguments . . . are not considered matters

       outside the pleading.” Privette, 96 N.C. App. at 132, 385 S.E.2d at 189 (second

       alteration in original) (quoting 5 Wright & Miller, Federal Practice and Procedure

       § 1366, at 682 (1969)). Finally, it is a “well[-]established principle that there is a

       presumption in favor of the regularity and validity of the proceedings in the lower

       court.” Phelps v. McCotter, 252 N.C. 66, 67, 112 S.E.2d 736, 737 (1960) (citing Durham

       v. Laird, 198 N.C. 695, 153 S.E. 261 (1930)).

¶ 13         Here the trial court’s order stated that it considered the “arguments of parties

       and counsel for the parties and . . . reviewed the court file, pleading[ ], and

       memorand[a] of law submitted by both parties.” Nothing in the trial court’s order

       indicates any additional documents were presented apart from the memoranda

       submitted by the parties. Defendants’ memorandum included the pleadings, a

       statute, and case law as exhibits, but it did not include any evidentiary materials.

       Plaintiff did not include any exhibits with his memorandum. Though plaintiff’s

       counsel made several factual assertions in his memorandum and during the hearing,
                                            BLUE V. BHIRO

                                             2022-NCSC-45

                                           Opinion of the Court



       these statements by plaintiff’s counsel were not evidence and thus are not matters

       outside the pleading. Accordingly, the trial court did not consider any matters outside

       the pleading.

¶ 14         Because the trial court’s review was limited to the pleading, it did not convert

       the Rule 12(b)(6) motion to a Rule 56 motion. Therefore, the Court of Appeals erred

       by reversing the trial court’s order. Further, the Court of Appeals majority did not

       determine whether the trial court properly denied plaintiff’s motion for leave to

       amend his complaint nor whether the trial court properly granted defendants’ motion

       to dismiss. Accordingly, we remand this case to the Court of Appeals to address these

       issues in the first instance. See Wilkie v. City of Boiling Spring Lakes, 370 N.C. 540,

       540, 809 S.E.2d 853, 854 (2018) (reversing a decision of the Court of Appeals and

       remanding the case for the Court of Appeals to consider the defendant’s remaining

       arguments in the first instance).

             REVERSED AND REMANDED.
             Justice EARLS concurring in part and dissenting in part.


¶ 15         I agree with the majority that the Court of Appeals erred in concluding that

       defendants’ motion to dismiss had been or needed to be converted into a Rule 56

       motion for summary judgment. I write separately to express my disagreement with

       the majority’s decision to remand this case to the Court of Appeals. There are two

       remaining issues in this case—whether the trial court properly granted defendants’

       motion to dismiss and whether the trial court should have granted Mr. Blue leave to

       amend his complaint. Both are pure questions of law that have been fully briefed

       before this Court. There are no disputed issues of fact that need to be resolved to

       address these issues. There are meaningful prudential reasons why we should

       endeavor to resolve this dispute quickly—according to his complaint, Mr. Blue was

       diagnosed with metastatic prostate cancer in 2018, allegedly due to defendants’

       negligence. Thus, I believe resolving the outstanding legal questions rather than

       remanding for further proceedings would be the disposition most consistent with our

       responsibility to foster the fair, evenhanded, efficient, open, and meaningful

       administration of justice.

¶ 16         It is indisputable that this Court possesses the authority to resolve this case

       now under these circumstances. Indeed, it is routine for this Court to address

       dispositive issues not resolved by the Court of Appeals when doing so requires making

       purely legal determinations. See, e.g., Morris Commc’ns Corp. v. City of Bessemer City
                                             BLUE V. BHIRO

                                              2022-NCSC-45

                            Earls, J., concurring in part and dissenting in part



       Zoning Bd. of Adjustment, 365 N.C. 152, 158 (2011) (“Remand is not automatic when

       ‘an appellate court’s obligation to review for errors of law can be accomplished by

       addressing the dispositive issue(s).’ ” (quoting N.C. Dep’t of Env’t & Nat. Res. v.

       Carroll, 358 N.C. 649, 664 (2004))); see also Meza v. Div. of Soc. Servs., 364 N.C. 61,

       73 (2010) (“We now proceed to the substantive issues in the interests of judicial

       economy and fairness to the parties.”); N.C. Farm Bureau Mut. Ins. Co. v. Cully’s

       Motorcross Park, Inc., 366 N.C. 505, 514 (2013) (“[W]hen the new analysis relies upon

       conclusions of law rather than findings of fact, and when the findings of fact made by

       the trial court are unchallenged, this Court may elect to conduct the analysis rather

       than to remand the case.”).

¶ 17         As we explained in Carroll, there are multiple prudential factors that counsel

       in favor of fully resolving an appeal when it comes before this Court:

                           In the present case, the trial court’s erroneous
                    articulation and application of the de novo standard of
                    review in no way interferes with our ability to assess how
                    that standard should have been applied to the particular
                    facts of this case. Moreover, the status of [the plaintiff’s]
                    employment and salary has remained unsettled during the
                    past six years of ongoing litigation. Thus, in the interests
                    of judicial economy and fairness to the parties, we proceed
                    to consider the substantive issues on appeal.

       358 N.C. at 665. While it is also certainly within this Court’s discretion to decide to

       remand the case for the Court of Appeals to resolve remaining legal issues in these

       circumstances, we should explain why we are choosing to remand this case rather
                                             BLUE V. BHIRO

                                              2022-NCSC-45

                            Earls, J., concurring in part and dissenting in part



       than reach outstanding legal issues by reference to neutral principles, and we should

       consistently apply those principles in considering whether a remand is necessary in

       this case and in future cases. In addition to the prudential factors noted in Carroll,

       such neutral and consistent principles might include the length of time the case has

       been pending to date, the extent to which any party is prejudiced by further delay,

       whether deciding the issue will result in a final disposition of the case, whether the

       parties have had the opportunity to fully brief the remaining issues, and whether the

       issue requires the routine application of well-established law such that remand would

       likely result in a quick resolution unlikely to engender further appeal, as opposed to

       an issue of first impression for this Court such that immediate guidance from this

       Court will be useful and more expeditious than multiple appeals.

¶ 18         In this case, although the majority in the Court of Appeals did not reach the

       two outstanding questions presented in Mr. Blue’s appeal, the dissent did. And as the

       dissent and the parties’ briefs make clear, the legal question the Court of Appeals will

       need to reach on remand is not one this Court has previously addressed. In particular,

       answering the question of whether Mr. Blue’s complaint is time-barred will involve

       interpreting how the continuing course of treatment exception to the three-year

       statute of limitations for personal injury claims applies to care provided by a primary-

       care physician. This Court recognized the continuing course of treatment exception

       for the first time in Horton v. Carolina Medicorp, Inc., 344 N.C. 133 (1996). We have
                                               BLUE V. BHIRO

                                                2022-NCSC-45

                              Earls, J., concurring in part and dissenting in part



       not revisited the doctrine since. There are numerous Court of Appeals opinions

       interpreting the doctrine in ways that are arguably internally contradictory. Compare

       Whitaker v. Akers, 137 N.C. App. 274, 277–78 (2000) (concluding that the doctrine

       applies when a physician continues a particular course of treatment over a period of

       time, so long as the doctor continues to fail to diagnose and to treat the condition),

       with Glover v. Charlotte-Mecklenburg Hosp. Auth., 261 N.C. App. 345, 355–56 (2018)

       (concluding that the plaintiff need not show the treatment rendered subsequent to

       the original negligent act was also negligent), writ denied, review denied, 372 N.C.

       299 (2019). Accordingly, it appears that the chances of this case coming back to this

       Court after the Court of Appeals answers the precise legal question presently before

       us, all prior to discovery and a trial, are not trivial.

¶ 19          Nor is the cost to the parties trivial, both financially and otherwise. Mr. Blue

       filed his complaint almost three years ago. The remaining questions before us have

       already been briefed and argued at least twice. If Mr. Blue prevails in the appellate

       process and his claim is not time-barred, his case will be remanded to the trial court

       for further proceedings. As a litigant with a serious life-threatening illness, justice

       delayed may be justice denied in this case. Here, an unnecessarily prolonged

       appellate process is inconsistent with the prompt and efficient administration of

       justice, an aim to which we all and always aspire. By contrast, these factors and

       considerations were not present in the case relied upon by the majority, Wilkie v. City
                                             BLUE V. BHIRO

                                              2022-NCSC-45

                            Earls, J., concurring in part and dissenting in part



       of Boiling Spring Lakes, 370 N.C. 540 (2018). In Wilkie, the issues not decided by this

       Court were not briefed in the first place because this Court denied discretionary

       review specifically as to those issues. See Special Order, Wilkie v. City of Boiling

       Spring Lakes, No. 44PA17 (N.C. May 3, 2017). Nor did those remaining issues

       implicate any novel or particularly complex legal principles: the ultimate question

       was whether property owners would be compensated by the government for flood

       damage to their home. Wilkie, 370 N.C. at 540. While Wilkie confirms the

       indisputable notion that this Court possesses the authority to remand cases to the

       Court of Appeals to decide purely legal issues in the first instance, Wilkie does

       nothing to demonstrate why doing so is necessary or appropriate in this case.

¶ 20         Under the circumstances of this case, jurisprudential and administrative

       reasons justify proceeding to resolve the two remaining outstanding issues, which

       were both addressed by the dissent below, briefed by the parties, and are thus

       properly before us. Therefore, I respectfully concur in part and dissent in part.